Name: Decision of the EEA Joint Committee No 105/97 of 17 December 1997 amending Annexes XI (Telecommunication services) and XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  trade policy;  communications;  competition
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/67 DECISION OF THE EEA JOINT COMMITTEE No 105/97 of 17 December 1997 amending Annexes XI (Telecommunication services) and XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annexes XI and XIV to the Agreement were amended by Decision of the EEA Joint Committee No 25/95 (1); Whereas Commission Directive 96/2/EC of 16 January 1996 amending Directive 90/388/EEC with regard to mobile and personal communications (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new indent shall be added in point 3 (Commission Directive 90/388/EEC) of Annex XI to the Agreement:  396 L 0002: Commission Directive 96/2/EC of 16 January 1996 (OJ L 20, 26. 1. 1996, p. 59) Article 2 The following new indent shall be added in point 13 (Commission Directive 90/388/EEC) of Annex XIV to the Agreement:  396 L 0002: Commission Directive 96/2/EC of 16 January 1996 (OJ L 20, 26. 1. 1996, p. 59). The provisions of Directive 96/2/EC shall, for the purposes of the present Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary to comply with Directive 96/2/EC as from 1 January 1998, subject to making public, before that date, future authorisation requirements. Article 3 The texts of Directive 96/2/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 18 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 17 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 251, 19. 10. 1995, p. 31. (2) OJ L 20, 26. 1. 1996, p. 59.